NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 18 April 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response, Claims 1-20 are pending for review.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
After numerous interviews beginning on 07 July 2022, authorization for this examiner’s amendment was given by Attorney Gabrielle Gelozin on 09 September 2022.
The application has been amended as follows:
IN THE CLAIMS
In Claim 1:
Line 3: --a main fuel supply conduit within the fuel burner housing configured and adapted to be in fluid communication with a main fuel supply;-- replaced “a main fuel supply conduit within the fuel burner housing;”;
Line 6: --a secondary fuel supply conduit within the fuel burner housing configured and adapted to be in fluid communication with a secondary fuel supply;-- replaced “a secondary fuel supply conduit within the fuel burner housing;”;
Lines 9-10: --a direct spark ignitor positioned proximate to the outlet of the fuel nozzle configured and adapted to directly ignite the main fuel supply with a high energy spark, wherein each of the main fuel supply conduit and the secondary fuel supply conduit is configured to be capable of supplying a volume of fuel to provide 100% of the heat input requirement of the dual fuel burner system.-- replaced “a direct spark ignitor positioned proximate to the outlet of the fuel nozzle configured and adapted to directly ignite the main fuel supply with a high energy spark.”
In Claim 12, Line 9:
--	retracting the direct spark ignitor;
wherein:
the main fuel supply conduit is configured and adapted to be in fluid communication with a main fuel supply;
the secondary fuel supply conduit is configured and adapted to be in fluid communication with a secondary fuel supply; and
each of the main fuel supply conduit and the secondary fuel supply conduit is configured to be capable of supplying a volume of fuel to provide 100% of the heat input requirement of the dual fuel burner system.--
replaced “retracting the direct spark ignitor.”;
In Claim 15, Line 3: --supplying a secondary fuel flow through the secondary fuel supply conduit-- replaced “supplying a secondary fuel flow through a secondary fuel supply conduit”; &
In Claim 17, Line 2: --supplying a secondary fuel flow through the secondary fuel supply conduit-- replaced “supplying a secondary fuel flow through a secondary fuel supply conduit”.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses aspects of the claimed invention, including a dual fuel burner system as discussed in the previous office action, the prior art of record failed to show the above burner system in which the air circuit supplies the combustion air to each of fuels & the burner is capable of providing 100% of the heat requirement with each of the dual fuels with the direct spark ignitor directly ignites the main fuel supply, as recited in independent Claims 1 & 12; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 2-11 & 13-23 are allowed as being dependent, either directly or indirectly, on at least one of independent Claims 1 & 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Huson can be reached on (571) 272-4887.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/
Examiner, Art Unit 3749

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762